MEMORANDUM**
Orland Birdsong appeals the 30-month sentence imposed following his guilty plea conviction for conspiracy to unlawfully use identification, and use of means of identification of another person to commit a felony, violations of 18 U.S.C. §§ 1028(f) and 1028(a)(7).
We dismiss the appeal for lack of jurisdiction because prior to his guilty plea conviction, Birdsong entered into a negotiated plea agreement in which he knowingly and voluntarily waived his right to appeal or collaterally attack his conviction and sentence. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000) (recognizing that courts will enforce waiver of appeal rights if waiver is knowingly and voluntarily made).
Birdsong’s “Renewed Motion for Release Pending Appeal” is denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.